Allowable Subject Matter
Claims 1, 4, 6-11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “attaching a first carrier substrate to a frontside of a MEMS wafer comprising MEMS inkjet devices having inkjet nozzles, the first carrier substrate being attached via a peel tape and a first wafer bonding tape, the peel tape contacting the inkjet nozzles of the MEMS inkjet devices on the frontside of the MEMS wafer”, and
“the first wafer bonding tape comprises silicon” as recited in claim 1.

Foote et al. (PG Pub. No. US 2011/0318854 A1) teaches a method including attaching a first carrier substrate (224) to a frontside of a MEMS wafer (212) comprising MEMS inkjet nozzles (218) via a protective layer (220) and a bonding tape (222), processing a backside of the MEMs wafer (¶ 0079 & fig. 8), releasing the first carrier substrate from the MEMS wafer via exposure to an energy source (¶ 0083 & fig. 11: 224 released from 234 by energy source 238), and oxidatively ashing the frontside of the MEMS wafer (¶ 0085: front side of 234 ashed in oxygen plasma)
However, Foote does not teach the protective layer comprises peel tape, or the first wafer bonding tape comprises silicon.
Ho et al. (PG Pub. No. US 2017/0033026 A1) teaches a protective layer utilized for backside wafer processing (¶ 0035 & figs. 1c-1d: 116), the protective layer comprising tape (¶ 0035: dry film).  However, Ho is silent to a silicon bonding tape disposed on the protective tape, or oxidatively ashing the frontside of the wafer.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN TURNER/Examiner, Art Unit 2894